Order entered January 15, 2020




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-19-00957-CR

                              KEDRIC DEJUAN ROGERS, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1770756-N

                                           ORDER
       Before the Court is appellant’s January 10, 2020 pro se motion for access to the record in

order to file a pro se response to counsel’s Anders brief. Appellant’s motion is GRANTED.

       We ORDER appellate counsel Lawrence B. Mitchell to provide appellant with copies of

the clerk’s and reporter’s records. We FURTHER ORDER Mr. Mitchell to provide this Court,

within TWENTY-ONE DAYS of the date of this order, with written verification that the record

has been sent to appellant.

       Appellant’s pro se response to the Anders brief is due by March 16, 2020. If appellant

does not file a pro se response by March 16, 2020, the appeal will be submitted upon the brief of

counsel.
       We DIRECT the Clerk to send copies of this order to the Honorable Hector Garza,

Presiding Judge, 195th Judicial District Court; Lawrence B. Mitchell; and the Dallas County

District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Kedric Dejuan

Rogers, TDCJ No. 02294619, Holliday Unit, 295 IH-45 North, Huntsville, Texas 77320-8443.


                                                  /s/    BILL PEDERSEN, III
                                                         JUSTICE